                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HARRISON MCKINLEY MORRIS, JR.                  :           CIVIL ACTION
                                                :
    v.                                          :           No. 18-3616
                                                :
 COMMISSIONER OF SOCIAL                         :
 SECURITY                                       :

                                              ORDER

         AND NOW, this 22nd day of January, 2020, the Court having directed pro se Plaintiff

Harrison McKinley Morris, Jr. to file and serve his Brief and Statement of Issues in Support of

Request for Review on four separate occasions, and none having been filed to date, and for the

reasons stated in the accompanying Memorandum, it is ORDERED this action is dismissed

without prejudice for failure to prosecute.



                                                 BY THE COURT:



                                                  /s/ Juan R. Sánchez .
                                                 Juan R. Sánchez, C.J.
